Citation Nr: 1720917	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-38 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether the VA was correct to deny the appellant's Notice of Disagreement, received August 31, 2015, as untimely.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1942 to January 1945.  He died in August 1985.  The appellant is the Veteran's child.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2015 letter of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2017 the appellant was notified that he was scheduled for a Board hearing to be held May 31, 2017.  In evidence received May 8, 2017, May 16, 2017 and May 19, 2017, the appellant and or his representative notified the Board that he would like to cancel his hearing scheduled at the Board, and reschedule a video conference hearing at the Albuquerque, New Mexico Regional Office.  

As the appellant had indicated that he would like to appear at a video conference hearing, a remand is necessary to schedule him for a video-conference hearing at his currently known address.  See 38 U.S.C.A. § 7107 (West 2015); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for video conference hearing in accordance with established appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




